United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, OAK PARK POST
OFFICE, Oak Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-77
Issued: February 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 11, 2007 appellant filed a timely appeal from the April 24, 2007 merit
decision of the Office of Workers’ Compensation Programs, which denied her claim for
consequential injury and medical treatment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained a right knee injury that
required surgery as a consequence of her accepted November 20, 2001 employment-related left
knee injuries.
FACTUAL HISTORY
On November 20, 2001 appellant, then a 43-year-old distribution clerk, sustained injury
to her left knee after being struck by an all-purpose container that was being pushed by a
coworker. By letter dated April 4, 2002, the Office accepted the claim for a strain and meniscus
tear of the left knee.

In an undated letter received by the Office on December 23, 2004, appellant requested
that it authorize medical treatment for her right knee. She stated that, following injury, her right
knee became aggravated by carrying her weight for a long period of time. Appellant was
diagnosed with having a complex tear in the right knee based on a magnetic resonance imaging
(MRI) scan. On January 20, 2005 the Office authorized appellant to undergo bilateral
arthroscopic knee surgery.
On January 23, 2005 Dr. Eric Berkson, an Office medical adviser, reviewed appellant’s
case record which included a history of her right and left knee and right foot conditions and
surgery. He noted the August 18, 1999 finding of Dr. Sarmed G. Elias, a surgeon, that appellant
had a history of bilateral genu valgum and tilt of the patella. Dr. Berkson also noted x-rays of
the right knee which demonstrated some evidence of osteolysis which suggested reflex
sympathetic dystrophy. An MRI scan of both knees revealed degenerative meniscal tear and
chondromalacia of the left knee and a horizontal cleavage tear and cystic changes within the
patella of the right knee. A January 24, 2004 MRI scan of the right knee demonstrated a
complex tear of the anterolateral meniscus and portion of the body of the meniscus. There was
also chondromalacia of the lateral femoral condyle. Dr. Berkson noted Dr. Elias’s history that
appellant had favored her right leg since the employment-related left knee injury and his requests
for surgery. He established that appellant had a preexisting right knee condition dating back to
August 18, 1999. Dr. Berkson related that both knees were subjected to the nontraumatic and
nonwork-related degeneration found by Dr. Elias on August 18, 1999. He opined that
appellant’s right knee condition was not a consequential injury of her employment-related left
knee injury. Dr. Berkson further opined that arthroscopic debridement may be considered
reasonable medical treatment but it should not be authorized as a work-related condition.
Appellant underwent right knee surgery on March 16, 2005 which was performed by
Dr. Elias.
In a June 23, 2005 letter, the Office advised appellant that, since her claim had only been
accepted for a left knee condition, no other conditions could be authorized. It rescinded its prior
authorization for bilateral knee surgery. The Office noted that Dr. Berkson’s January 23, 2005
opinion that appellant’s right knee condition was not due to the accepted November 20, 2001
employment injury. It advised that she was being referred for a second opinion evaluation to
determine whether her right knee condition should be considered a consequential injury of the
accepted left knee injury and whether surgery should be approved.
On July 20, 2005 the Office referred appellant, together with a statement of accepted
facts, the case record and a list of questions to be addressed, to Dr. Leonard R. Smith, a Boardcertified orthopedic surgeon.
In an August 10, 2005 report, Dr. Smith reviewed a history of appellant’s November 20,
2001 left knee injury, her right knee and foot conditions and medical treatment. He noted her
left and right knee symptoms and physical limitations. On x-ray examination of both knees,
Dr. Smith reported mild osteoporosis of the right lower extremity and more marked findings on
the left, considerable lateral displacement of the patella on the left and right, narrowing on the
right medial joint line and marked narrowing on the left, irregularity on the medial femoral
condyle, valgus deformity on the right and significant narrowing of the patellofemoral junction

2

with chondromalacia of the patella bilaterally. On physical examination, he reported healed
arthroscopic surgery scars on both knees. On the right there was tenderness anteriorly and on the
left it was anteriorly and posteriorly. On the right there was mild loss of hollow landmarks.
There was marked loss of the hollow landmarks on the left. Collateral and cruciate ligaments on
the right were intact. There was a positive drawer sign on the left with indication of anterior
cruciate instability. Internal and external rotation of the tibia upon the bent femur on the right
was normal, on the left they were limited five degrees. Slocum, grinding, varus and valgus
straining McMurray and Ballottenient tests were negative on the right. There was 1+ crepitation
in both knees. Dr. Smith reported his circumference measurements for the thighs, knees and
calves. Anterior and posterior tibial pulses were intact. There was a decreased patellar tendon
reflex on the right. There was a moderately antalgic gait on the left. A valgus deformity was
noted on the left. Dr. Smith stated that appellant had difficulty in squatting and rising to a
standing position. Appellant had full passive range of motion in the right knee with extension to
180 degrees and flexion to 135 degrees. On the left there was limitation of 20 degrees of passive
extension and 10 degrees of passive flexion.
As to whether appellant’s right knee was a consequence of the left knee injury, Dr. Smith
noted a history of left knee problems and multiple surgical procedures prior to
November 20, 2001. He stated that the disconnect between the time of the alleged onset of
symptoms from the accepted employment injuries and resulting surgery caused considerable
doubt regarding causal relationship based on his findings, with the exception of a possible
recurrent meniscal injury. Dr. Smith noted that the described history of injury was not usually
associated with meniscal injury and may only be an aggravation of a preexisting condition. He
stated that it was extremely difficult to quantify what, if any, residual findings were on the basis
of the November 2001 employment injuries or preexisting conditions. Dr. Smith opined that
appellant appeared to have reached maximum medical improvement noting, that she had
returned to her previous work activities. He could not recommend any specific treatment
modalities other than nonsteroidal anti-inflammatory medication. Dr. Smith concluded that
appellant was able to work full time in a sedentary position with restrictions that were probably
permanent in nature.
In a March 21, 2007 letter, appellant stated that on October 17, 2003 she filed a CA-1
form for a tear in her right knee that resulted from jumping out of the way of a moving object at
work to prevent her from falling onto the floor. She believed that this incident caused her right
knee injury.
By decision dated April 24, 2007, the Office denied appellant’s claim. It found that the
medical evidence was insufficient to establish that she sustained a right knee condition that
necessitated surgery as a consequence of her accepted November 20, 2001 employment-related
left knee injury.
LEGAL PRECEDENT
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an

3

independent intervening cause, which is attributable to the employee’s own intentional conduct.1
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.2 With respect to consequential injuries, the Board has stated that, where an
injury is sustained as a consequence of an impairment residual to an employment injury, the new
or second injury, even though nonemployment related, is deemed, because of the chain of
causation to arise out of and in the course of employment and is compensable.3
Proceedings under the Federal Employees’ Compensation Act are not adversary in
nature, nor is the Office a disinterested arbiter.4 While the claimant has the burden to establish
entitlement to compensation, the Office shares responsibility in the development of the evidence.
It has the obligation to see that justice is done.5 Accordingly, once the Office undertakes to
develop the medical evidence further, it has the responsibility to do so in the proper manner.6
ANALYSIS
The Board finds that the case is not in posture for decision as to whether appellant
sustained a right knee condition consequential to her November 20, 2001 employment-related
left knee strain and meniscus tear.
In an August 10, 2005 report, Dr. Smith, an Office referral physician, provided his
findings, among other things, on x-ray examination of appellant’s knees. He reported mild
osteoporosis of the right lower extremity and more marked findings on the condition on the left.
Dr. Smith also reported considerable lateral displacement of the patella on the left and right,
narrowing on the right medial joint line and marked narrowing on the left, irregularity on the
medial femoral condyle, valgus deformity on the right and significant narrowing of the
patellofemoral junction with chondromalacia of the patella bilaterally. He expressed doubt
regarding causal relationship based on most of his findings but noted the exception of a possible
recurrent meniscal injury. Dr. Smith addressed appellant’s history of left knee problems and
multiple surgical procedures prior to November 20, 2001, noting a disconnect between the time
of the alleged onset of her symptoms from the accepted employment injuries and resulting
surgery. He speculated that appellant may have only sustained an aggravation of a preexisting
condition as the described history of injury was not usually associated with a meniscal injury.
However, Dr. Smith related that it was extremely difficult to quantify what, if any, residual
findings were on the basis of the November 2001 employment injuries or preexisting conditions.
He found that appellant appeared to have reached maximum medical improvement noting, as she
had returned to her previous work activities. Dr. Smith concluded that she was capable of
working full time in a sedentary position with restrictions that were probably permanent in
1

Albert F. Ranieri, 55 ECAB 598 (2004).

2

Id.; Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).

3

Kathy A. Kelley, 55 ECAB 206 (2004).

4

Vanessa Young, 55 ECAB 575 (2004).

5

Richard E. Simpson, 55 ECAB 490 (2004).

6

Melvin James, 55 ECAB 406 (2004).

4

nature. The Board has held that medical opinions that are speculative or equivocal in nature are
of diminished probative value.7 The Board finds that Dr. Smith’s opinion is speculative as he did
not provide an unequivocal opinion addressing the causal relationship between appellant’s right
knee conditions and her accepted employment-related left knee injuries. Further, Dr. Smith was
uncertain about whether she had any continuing residuals related to her employment-related left
knee injuries, whether she had reached maximum medical improvement and the duration of her
physical restrictions. The Board, therefore, finds that the record does not include a probative
medical opinion on the issue of whether appellant sustained a right knee injury consequential to
her employment-related left knee injuries.
Once the Office undertakes development of the record, it has the responsibility to do so in
a proper manner.8 Given the deficiencies in Dr. Smith’s report, the Office should not have
denied appellant’s claim for a consequential injury. Accordingly, the Board will remand the case
to the Office for appropriate further medical development. On remand, the Office should secure
a medical opinion that resolves the question of whether appellant has sustained a right knee
injury and requires surgery as a consequence of her accepted November 20, 2001 employmentrelated left knee strain and meniscus tear. After further development as deemed necessary, it
should issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant
sustained a right knee injury and required surgery as a consequence of her accepted
November 20, 2001 employment-related left knee injuries.

7

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); D.D., 57 ECAB 734 (2006);
Cecelia M. Corley, 56 ECAB 662 (2005).
8

Melvin James, supra note 6.

5

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: February 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

